         Case 1:19-cv-02676-RDM Document 32 Filed 01/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 L.M.-M., et al.,

                Plaintiffs,

        vs.                                                Case No. 1:19-cv-2676 (RDM)

 KENNETH T. CUCCINELLI II, in his
    purported official capacity as acting
    Director of U.S. Citizenship and
    Immigration Services, et al.,

                Defendants.


  PLAINTIFFS’ RESPONSE TO DEFENDANTS’ NOTICE REGARDING RELEVANT
                     PENDING D.C. CIRCUIT CASES

       Plaintiffs respectfully submit this response to Defendants’ Notice Regarding Relevant

Pending D.C. Circuit Cases, ECF No. 31.

       The fact that the government has appealed to the D.C. Circuit in both Grace and Make

the Road is far from new information. Grace was argued prior to Defendants’ submission of their

supplemental brief, see ECF No. 25, and the government noticed its appeal in Make the Road

over three months ago, on October 25, 2019, see No. 1:19-cv-02369-KBJ (D.D.C.), ECF No. 44.

Thus, neither update provides a basis for delaying resolution of Plaintiffs’ pending motion,

particularly since the issues that Defendants now highlight have been thoroughly addressed by

the parties here. Moreover, the issues identified by Defendants pertain principally to whether the

Court may exercise jurisdiction over RAICES, which the Court need not address given that the

Individual Plaintiffs possess standing to challenge the Asylum Directives. See In re Navy

Chaplaincy, 697 F.3d 1171, 1178 (D.C. Cir. 2012) (“[O]nly one plaintiff must have standing.”)




                                                1
         Case 1:19-cv-02676-RDM Document 32 Filed 01/27/20 Page 2 of 2



       As Plaintiffs explained when they initially moved for a preliminary injunction, see ECF

No. 12, expeditious resolution of this matter is essential given that Defendants continue to

remove asylum seekers pursuant to the challenged policies. Thus, Plaintiffs respectfully request

that the Court grant their motion for summary judgment.

 Dated: January 27, 2020                             Respectfully submitted,

                                                     /s/ John T. Lewis
                                                     John Lewis (D.C. Bar No. 1033826)
                                                     Nitin Shah (D.C. Bar No. 156035)
                                                     Benjamin Seel (D.C. Bar No. 1035286)
                                                     DEMOCRACY FORWARD FOUNDATION
                                                     1333 H Street NW
                                                     Washington, DC 20005
                                                     (202) 448-9090
                                                     jlewis@democracyforward.org
                                                     nshah@democracyforward.org
                                                     bseel@democracyforward.org

                                                     Bradley Jenkins*
                                                     CATHOLIC LEGAL IMMIGRATION
                                                     NETWORK, INC.
                                                     8757 Georgia Ave., Suite 850
                                                     Silver Spring, MD 20910
                                                     (301) 565-4820
                                                     bjenkins@cliniclegal.org

                                                     Manoj Govindaiah (D.D.C. Bar ID TX0145)
                                                     REFUGEE AND IMMIGRANT CENTER FOR
                                                     EDUCATION AND LEGAL SERVICES
                                                     802 Kentucky Ave.
                                                     San Antonio, TX 78201
                                                     (210) 787-3745
                                                     manoj.govindaiah@raicestexas.org

                                                     Counsel for Plaintiffs

                                                     *Admitted pro hac vice




                                                 2
